UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 SHAWALI KHAN,
         Petitioner,
                v.                                            Civil Action No. 08-1101 (JDB)
 BARACK OBAMA, et al.,
         Respondents.


                                             ORDER

        Pursuant to today's status conference held in this case, it is hereby ORDERED that

respondents shall file a status report -- in writing and by not later than September 25, 2009 --

informing the Court whether they intend to seek leave to amend the factual return in this case.

The Court has taken notice of petitioner's motion for discovery and of respondents' agreement to

produce the requested information to the extent possible within thirty days. It is further

ORDERED that a status conference will be held in this case on October 7, 2009, at 9:00 a.m. in

Courtroom 8.

        SO ORDERED.


                                                                     /s/
                                                             JOHN D. BATES
                                                          United States District Judge

Date:     August 26, 2009